Case: 1:16-cv-00816-|‘\/|RB-KLL Doc #: 63 Filed: 02/11/19 Page: l of 2 PAGE|D #: 542

IN THE UNITED sTATEs DISTRICT coURT M
FoR THE soUTHERN DISTRICT oF oHIo ij
wEsTERN DrvlsloN MM» /

‘;///9

BILLY JOE OGG,
Plaintiff, Case No. 1:16-cv-816
v. Judge Barrett
JAMES M. CLARK, et al., Magistrate Judge Litkovitz
Defendants. -

JOINT MOTION TO STAY PROCEEDINGS PENDING SETTLEMENT DISCUSSIONS
Plaintiff Billy Joe Ogg, by and through his counsel, and Defendants’, by and through their
counsel, move to stay the proceedings in this case, pending settlement discussions, which have

renewed and may prove fruitfill. A memorandum in support of this motion is attached

Respectfillly Submitted,

 

/s/ David A. Singleton /s/ Bvron D. Turner

David A. Singleton, (#0074556) Byron D. Tumer (#0096388 )

Trial Attorneyfor Plaintyj” Trz`a[ Attomey for Defendants

Lauren Gallaway, Rule 83.6 Legal Inrern Assistant Attorney General - Crirninal Justice Section
Christopher Nunley Rule 83.6 Legal Intern Of`fice of the Ohio Attorney General - Dave Yost
Keisha Frazier, Rule 83.6 Legal Intem 150 East Gay Street, 16th Floor

Ohio Justice & Policy Center Columbus, Ohio 43215

215 E. 9th Street, Suite 601 Phone: (614) 644-7661

Cincinnati, Ohio 45202 Fax: (844) 237~7628

Phone: (513) 421-1108 ext. 101 Ernail: Byron.Tumer@OhioAttomeyGeneral.gov

Fax; (513) 562-3200
Email: dsingleton@ohiojpc.org

